Citation Nr: 1046978	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  07-10 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a back disorder.

2.  Entitlement to service connection for a heart disorder, to 
include as due to herbicide exposure.

3.  Entitlement to service connection for diabetes mellitus type 
2, to include as due to herbicide exposure.

4.  Entitlement to service connection for hypertension, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to August 
1962.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico, which denied the Veteran's February 2006 request to reopen 
his claim for service connection for a back disorder, and denied 
his claims for service connection for a heart disorder, diabetes 
mellitus type 2, and hypertension.

In March 2007, the Veteran failed to appear at a hearing at the 
RO with a Decision Review Officer (DRO); the Veteran had been 
provided adequate notice of the scheduling of the hearing in 
February 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional development is needed prior to further consideration 
of the Veteran's request to reopen a claim for service connection 
for a back disorder, as well as his claims for service connection 
for a heart disorder, diabetes mellitus type 2, and hypertension.  
The Board shall decide an appeal only after affording the 
claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 
2002).  A hearing on appeal before the Board will be granted if a 
claimant expresses a desire to appear at an electronic hearing.  
38 C.F.R. § 20.700(e) (2010).  Hearings on appeal held at VA 
field facilities will be scheduled for each area served by a 
regional office.  38 C.F.R. § 19.75.

In his April 2007 substantive appeal, the Veteran requested a 
hearing before the Board at a local VA office.  In October 2008, 
the Veteran's representative sent a letter to the Board stating: 
"As the Veteran's representative and as so many efforts to 
communicate with the above named Veterans [sic] with no success, 
I would like to cancel the scheduled request for [a] travel board 
[hearing]."

A request for a hearing may not be withdrawn by an appellant's 
representative without the consent of the appellant.  38 C.F.R. 
§ 20.704(e) (2010).  Because the Veteran's representative clearly 
indicated that his withdrawal of the Veteran's hearing request 
was made without communicating with the Veteran-and, therefore, 
without the Veteran's consent-it is not valid.  The Board sent 
the Veteran a letter in October 2010 to clarify whether he wished 
to withdraw his hearing request.  In November 2010, the Veteran 
responded that he wishes to appear at a hearing before a Veterans 
Law Judge of the Board via video conference at his local regional 
office.  Therefore, this case is remanded to the RO for 
scheduling of a videoconference hearing.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a 
videoconference hearing before a Veterans Law 
Judge.  The Veterans Law Judge will be in 
Washington, DC, and the Veteran will be at 
the RO in San Juan, the Commonwealth of 
Puerto Rico.  The Veteran should be notified 
in writing of the date, time, and location of 
the hearing, and that notice should be 
associated with the claims folder.

2.  After the hearing is conducted, or if the 
Veteran withdraws his hearing request or 
fails to report for the scheduled hearing, 
the case should be returned to the Board for 
further review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


